Filed 2/23/99 by Clerk of Supreme Court



IN THE SUPREME COURT



STATE OF NORTH DAKOTA



1999 ND 19







Royce Roberson, Director, McLean

County Social Service Board

ex rel. Nancy C. Nelson a/k/a

Nancy Fehr, Nancy C. Nelson

a/k/a Nancy Fehr, Julie Lynn

Sirek, as guardian ad litem

for M.S.A., a minor child,                               Plaintiffs

  ----------------------                                           State of North Dakota,

through the Regional Child 

Support Enforcement Unit,

on behalf of Nancy C. Nelson,

a/k/a Nancy Fehr,                                         Appellant



            v.



Scott E. Anderson,                           Defendant and Appellee





Civil No. 980263 





Appeal from the District Court for McLean County, South Central Judicial District, the Honorable Dennis A. Schneider, Judge.

REVERSED AND REMANDED.

Per Curiam.

Rhonda R. Pierce, Special Assistant State's Attorney, Regional Child Support Enforcement Unit, P.O. Box 5518, Bismarck, ND 58502-5518, for appellant.  Submitted on brief.





Roberson, et al. v. Anderson



Civil No. 980263



Per Curiam. 

[¶1]	The Bismarck Regional Child Support Enforcement Unit appealed from a trial court judgment affirming a referee's decision to abate Scott E. Anderson's child support obligation "up to a maximum of two months per year in any month in which [Anderson] has the child for extended visitation of over 20 days per month."  The Child Support Enforcement Unit argues the referee failed to properly apply the child support guidelines.  We agree concluding 
Schumacher v. Schumacher
, 1999 ND 10, is dispositive of this appeal.  In 
Schumacher
, at ¶ 8, we explained "[t]he child support guidelines expressly prohibit the abatement of support obligations during temporary periods in which the child resides with the non-

custodial parent."  
See also
 
Edwards v. Edwards
, 1997 ND 94, ¶ 15, 563 N.W.2d 394.  We therefore summarily reverse under N.D.R.App.P. 35.1(b) and remand to the trial court for proper disposition of this action consistent with 
Schumacher
, at ¶ 8.

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

William A. Neumann

Dale V. Sandstrom